          Case 3:16-cr-00524-FAB Document 76 Filed 09/04/19 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO



The United States of America

                               Plaintiff,
                    v
                                                      CASE NUMBER
Josue Marrero-Perez
                                                    16 CR 524-1 (FAB)

                            Defendant.



                         Motion for Access to Document


TO THE HONORABLE COURT:

      NOW APPEARS defendant NUMBER 1, Josue Marrero-Perez,

represented by the undersigned, who states and prays as follows:

  The undersigned attorney was named to represent the defendant in his

pending appeal of this case. The First Circuit case number is 19-1951.

  Counsel was advised by court staff to request access to the Statement

of Reasons, Docket Entry 71, filed May 29, 2019 from the court. The

undersigned requests this honorable court grant access to the indicated

restricted documents. The document will be used in preparation of the

appeal.

Respectfully Submitted this fourth day of Sepetember, 2019.




                                            1
         Case 3:16-cr-00524-FAB Document 76 Filed 09/04/19 Page 2 of 2




                          CERTIFICATE OF SERVICE



I HEREBY CERTIFY that today, I electronically filed the foregoing with the Clerk of the
Court using the CM/ECF system that will serve an electronic copy of this document on all
parties.

RESPECTFULLY SUBMITTED from Rio Grande, Puerto Rico,Monday, March 25, 2019,


/S/ RICK NEMCIK CRUZ                        PO Box 43001, PMB 309
USDC-PR Bar# 206809                         Río Grande, Puerto Rico 00745-6600
Attorney for Defendant-Appellant            Telephone (505) 210-6117
                                            E-mail: rick.nemcik@nemcik.com




                                           2
